OFFICE    OF                             OF TEXAS




                                              +pnoral lleatloa held
                                             waa a oandldate  for
                                          Wth Ju4lol~l Dlrtriot
                                               r 104P th     Stat8




                                               after   oa Daoombor 8,
                                and 00WOot  tabulation8 of th8 voter
                               for the rorpootlve Dlrtrlst oiflaar
As *a a laQQ0                th 8oftloial elrotlon nturna    file6
with the 3ao                 Btatr, and that C. X. polo reoolro&
the hl&wrt numbu         of voter oaat at said rlrotlon for raid
0iiic0   0f   Dirtriot   sOag0  or th0 87th suaiei81 Distriot.
i




    rionorclblr George a. 3htppa:,4          PagOa


        Sk8 ttio furthor Irfla8t8 that a0 oOrtlfloatr of Ol@Otlom
    *aa over made oat 8lgnod an4 dollvtrtd to fitago Quln by th8
    Oorernor aa provided tor la utlelt W3S V. K. C. 3. and t&t
    JUT@ C&D did OB Juwarr I), 1943 puallfy as JudgO of the
    Dlrtriet Court of the S9th fadlsial Dlrtrlot by takial) I&
                                      o&h of offloe, 8 8OtLiiiOd
    aubrorlblag t0 th0 ColI8titUtiOll81
    009~ of whloh ~88, on February 10, 1943, tO6hthtr with a IJ.
    3. Port Off108 koaoy Ord8r in the aaou5t of on. dollar payable
    to the 3e8retUJ   oi Stab, wont to the Seorttary of State by
    JOdm '+tilJ TOgll88tfrythd Off18181 to 18BUO and tOrr&l'd to
    him 8 eoanlrrloa rl&aeb by t&e Ootunor a8 porldod for by
    18W (8008188 m A?tt8& n Of th0 bUtitU.tiC’U     Md AfiiOlO
    SC40V. A. C. 8. ) %%aSwrrtary ot Btatr reoelwa                      the m~aoy
    md   lnrtramat8     forms484   by JuQo   Qala. 80 eoadrrloa              hr
    over Mea      188~84 to or raoeitd    by Judge Q&L

                 Artlrlr 803S  9. h. C. 8. readat
               ‘When   tbr  return8 hue be85 oountod, the
         Owumr        oh4ll iur4Iatelr  aah.aut,  rign a54
         dolit8r 8 6eEtifiO8to  ot l18ati#,             with the
         real Or thr s8a%O t&rbtO   titiud,             t0   the BU808
         or person8 who 8haU hare noolrrd               t& hl&h88t
         nub o r 0r vo )e8for laoh or uay or            88ld otfloer."
         ay four Letter or Tabruuy 10, 1943 addrtoud                    to
    Jude4 Qain you rtru8t4             of hi8 salary
                                  payment                        by rlrtur
    ot utiole      L368, V. A. C. d. rbloh tsadr:

                 Vo ofrlolal     who fail8 or r*fiub8     to take
         out a oOrmi88iOn       8halL k llitititd     t0 OOllOOt
         or reotlvolltAOr tram tha Gtate or iron lndlrid-
         0018 my mnel a8 iU8 OS 0rri00 or ccm~*nratlon
         Sor otfloial 8arV1008. Welther tb Comptroller,
         Oonni88iOntt8 OOuFt, WXUit~lU&itOr DOr aOr othar
         pOreon *hall approve or Qsy any olaln or aooouat
         in favor ot any auoh offloor who ho PO failed or
         rerused. rhs utorttary of stat0 shall rror tlm8
         to tlsa, a8 suoh oommiulon8 are issued by him,
         furnish a Llrt thorsol to laoh eomalrsioner8 oourt,
         lao& ooaatl wdltor and to Oh8 Coaptrollrr, with
         Umnmt        of the oounty     in rhioh ruoh        ofrioor8
                  I&oh 3tat0, a18tr10t, oounty and proollnot
         ottloe; is require3 to apply for and reorltr hi8
         aoIani~8lon.
                    *
                                                             80 of thir opidoa            that them
18 00 qPO8tiOn a8                 t0    thr       ta rTid   tY Of tb blbOtiOU            by VirtUO
Of WhlOh the Ofi                       18 Ob1Wd.
               TUB      aaputmbtb             t   in oonatru*          art1010    3681, rupr8,
in our Oglnion No. O-4363 8aldt

              “Thi8 ATtiOh do.8 ,mt   prohibit the dulr
        lp g o intoord lIebto4 #firid   iroa rot-   a8
        8Urb   krt prohibit8 hh irror8Oll8Otia( Ot rO-
        8eirfa(rfrom tb fjk8tOOX Ladlvlb~~      non07 a8
        f8.8   Of    Otfii8        Or       oequntloa             fw   hi8   8erv10.8,




         0 he8    Ot @ittOO.     taoh Of th.8. Word8 iE@it8
        tbTlbffft*aoo     of raalt won tha put or tb
                   . . . .
           b th bllb OtiOn OOlltO8t0680 Of Orth T. &na+ld88,
lE8 9. pi (End) l.081,for tha offloo of county an4 dirtriot
oltrk of Erook8 CouWy,tha                          Court 8aid:
               ‘It     18 impWhat       to Wait    Until tb  retrM
        &y-Or      the   OlOOtio5   80 that     the aanva#Bin~ bow.4
        W&y hat.      4E OQ9OrtWit~         t0 OUlVWI8 tht VOtt8 ali6
        dbolarr thb rb8ult or thb olaetlm,               but Utrr
        th@ n8ti8        ha8        dbelarbd
                                   beta                          the 18mln6 of
                                                                   th8
        oortlfloat8       of l      lsotloo 18 l alnlrterlal duty
        an4 (Imu0          08ttor           of form. . . .-

                ii0do      not ballorothat      Judge Quin felled                        or
rttuud         to take        out a oom#l88lon,   but oa tbilrur
iZTiiSh0            that      hm haa mb tnndla b 0ma ffbry duty
 hpoood     upon him by law, e8d la 11~ of luoh tact                                     m     ImlU,
 that    tha 18sunoe of a oommlulon 18 a alnlatrrlal                                         duty
a5d     that   aIldab      cpin        18     bntltlbd       t0 hi8    Ply   a8   JuQb        Ot t’
Dlrtrlot Court of the 67th Judlcl81               Dlrtriot      from the date
0r   hi0   qudirioeloa.         It roii0w8   th4t         LOU 8h0~ib ~~SUO
wurantr oororing suoh salary.
         Eo rrtorn   hororlth    all   inatrumonts         aubdtted with your
lrttrr     0r repusrt.
                                          Your0     very truly,

                                          ATlWMif         G.C4:913iAf.DB TEXM
                                                    I’.